COLLIER, C. J.
The petition of the plaintiffs to the Judge of the County Court, doubtless proceeds upon the idea, that the statute which declares “the J udges of the County Courts within their respective counties shall have full power, concurrent with the Judges of the Circuit Courts to grant writs of certiora-ri and supersedeas” &c. extends so far as to authorise the former Court to supersede an execution, issued by a justice of the peace. This question came directly before the Court, in Boyd v. Woodfin, 3 Stewart’s Rep. 357. And it was there said, although the law authorizes the Judge of the County Court to issue writs of certiorari and supersedeas, it is only for the purpose of removing a cause from a justice’s jurisdiction, in order that the party complaining may have a trial de novo. The statute confers no authority, other than that of a trial upon the merits, and the statute which gives the County Court authority to supersede its own executions, cannot be extended to executions issued by justices of the peace. And in Wheelock v. Wright, 4 Stew. and Por. Rep. 163, it was decided that a petition for a certiorari, which relies upon matters occuring subsequent to the judgment by a justice of the peace, ought not to be granted, and if granted should be dismissed: see also Bobo and Johnson v. Thompson, 3 Stew. and Por. Rep. 385.
The case made by the plaintiffs is nothing more than an objection to an execution, because it was issued by a justice of the peace who did not render-the judgment, while no objection is made to the judgment itself. It was then an application to the *718County Court to supersede the execution, and. the cases cited are decisive to show, that the plaintiffs petition should not have been entertained. The County Court, did not, it is true, repudiate the case for the reasons we have stated to show its want of jurisdiction, but its conclusion being correct, we will not undertake to scan the reasoning by which it was attained.
The judgment of the Circuit Court must be affirmed.